NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1821
                                       __________

                                    LISA M. BROWN

                                             v.

                                 JASON L. BROWN,
                                           Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-19-cv-00404)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  August 23, 2019
             Before: KRAUSE, SCIRICA and NYGAARD, Circuit Judges

                            (Opinion filed: August 26, 2019)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM

       On March 7, 2019, Jason L. Brown commenced an action in the District Court by




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
filing a “notice of appeal in a civil case.” The matter was referred to a Magistrate Judge

who recommended that it be dismissed under the Rooker-Feldman1 doctrine because

Brown was attempting to appeal from a state-court judgment.2 The District Court agreed

and dismissed the case for lack of jurisdiction. Brown timely appealed.

       We exercise de novo review over the question of subject-matter jurisdiction.

PennMont Secs. v. Frucher, 586 F.3d 242, 245 (3d Cir. 2009); see also United States v.

Apple MacPro Computer, 851 F.3d 238, 244 (3d Cir. 2017). We have jurisdiction under

28 U.S.C. § 1291.

       We agree with the District Court that it lacked jurisdiction over Brown’s case. In

his brief on appeal, Brown makes clear that he is seeking review of a domestic-relations

order entered by the Court of Common Pleas of Schuylkill County.3 As the Magistrate

Judge correctly concluded, however, the Rooker-Feldman doctrine strips federal courts of

jurisdiction over controversies “that are essentially appeals from state-court judgments.”

Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir.

2010); see also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284




1
 See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983).
2
 Brown did not file objections to the Report and Recommendation pursuant to Rule
72(b)(2) of the Federal Rules of Civil Procedure.
3
  Based on the documents that Brown attached to his “notice of appeal in a civil case,” it
appears that this judgment was affirmed by the Superior Court of Pennsylvania and that
the Supreme Court of Pennsylvania subsequently denied allocatur.
                                             2
(2005). Amendment would be futile. See Grayson v. Mayview State Hosp., 293 F.3d

103, 108 (3d Cir. 2002).

      Accordingly, we will affirm.




                                        3